UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Global Asset Allocation Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (56.8%) (a) Shares Value Basic materials (3.6%) Aceto Corp. 696 $13,983 Akzo Nobel NV (Netherlands) 374 30,518 Amcor, Ltd. (Australia) 5,414 52,201 Antofagasta PLC (United Kingdom) 3,650 50,841 Archer Daniels-Midland Co. 28,400 1,232,276 Arkema (France) 186 21,063 Axiall Corp. 937 42,090 BASF SE (Germany) 1,259 139,936 BHP Billiton PLC (United Kingdom) 2,300 70,707 BHP Billiton, Ltd. (Australia) 2,761 93,477 Buzzi Unicem SpA (Italy) 359 6,697 Cambrex Corp. (NON) 2,511 47,383 CF Industries Holdings, Inc. 1,200 312,768 Chemtura Corp. (NON) 2,504 63,326 Compagnie de Saint-Gobain (France) 313 18,908 Domtar Corp. (Canada) 894 100,325 Dow Chemical Co. (The) (S) 23,800 1,156,442 EMS-Chemie Holding AG (Switzerland) 142 53,608 Fortescue Metals Group, Ltd. (Australia) 2,844 13,931 Fortune Brands Home & Security, Inc. 5,300 223,024 Glencore Xstrata PLC (United Kingdom) 20,208 104,034 Hi-Crush Partners LP (Units) 774 31,208 Hitachi Metals, Ltd. (Japan) 9,000 127,804 Holcim, Ltd. (Switzerland) 538 44,547 Horsehead Holding Corp. (NON) 2,683 45,128 Innophos Holdings, Inc. 536 30,391 Innospec, Inc. 688 31,118 Johnson Matthey PLC (United Kingdom) 2,655 144,784 KapStone Paper and Packaging Corp. (NON) 520 14,997 Koninklijke Boskalis Westminster NV (Netherlands) 1,198 65,967 Kraton Performance Polymers, Inc. (NON) 737 19,265 L.B. Foster Co. Class A 549 25,721 Landec Corp. (NON) 1,637 18,269 LSB Industries, Inc. (NON) 1,176 44,006 LyondellBasell Industries NV Class A 8,000 711,520 Minerals Technologies, Inc. 308 19,884 Monsanto Co. 234 26,622 Mota-Engil Africa (Rights) (Portugal) (NON) (F) 5,645 2,916 Mota-Engil SGPS SA (Portugal) 5,645 45,883 NN, Inc. 2,030 39,991 Olin Corp. 1,116 30,813 OM Group, Inc. 667 22,158 Packaging Corp. of America 1,900 133,703 PPG Industries, Inc. 2,825 546,525 Reliance Steel & Aluminum Co. 1,500 105,990 Rio Tinto PLC (United Kingdom) 1,213 67,493 S&W Seed Co. (NON) (S) 1,691 12,530 Solvay SA (Belgium) 145 22,763 Stillwater Mining Co. (NON) 1,166 17,268 Sumitomo Metal Mining Co., Ltd. (Japan) 4,000 50,134 Syngenta AG (Switzerland) 214 80,923 Trex Co., Inc. (NON) 534 39,067 Tronox, Ltd. Class A 649 15,427 U.S. Silica Holdings, Inc. (S) 1,438 54,888 UPM-Kymmene OYJ (Finland) 4,128 70,575 Veidekke ASA (Norway) 2,940 30,442 voestalpine AG (Austria) 2,013 88,479 W.R. Grace & Co. (NON) 134 13,289 Wacker Chemie AG (Germany) 65 7,937 Wendel SA (France) 532 82,709 Zep, Inc. 1,491 26,391 Capital goods (3.5%) ABB, Ltd. (Switzerland) 3,661 94,419 AGCO Corp. (S) 3,300 182,028 Airbus Group NV (France) 2,468 176,768 Aisin Seiki Co., Ltd. (Japan) 2,300 82,842 Alfa Laval AB (Sweden) 3,889 105,212 Allegion PLC (Ireland) 3,633 189,534 Alliant Techsystems, Inc. (S) 381 54,159 Altra Industrial Motion Corp. 1,466 52,336 Astronics Corp. (NON) 395 25,047 AviChina Industry & Technology Co., Ltd. (China) 28,000 15,602 AZZ, Inc. 693 30,963 Ball Corp. 2,900 158,949 Chase Corp. 820 25,855 Coway Co., Ltd. (South Korea) 487 34,166 Cummins, Inc. 5,800 864,142 Daikin Industries, Ltd. (Japan) 500 27,961 Douglas Dynamics, Inc. 1,289 22,454 DXP Enterprises, Inc. (NON) 274 26,011 Ebara Corp. (Japan) 2,000 12,504 Engility Holdings, Inc. (NON) 676 30,454 Exelis, Inc. 6,700 127,367 Faurecia (France) (NON) 1,057 44,675 Franklin Electric Co., Inc. 611 25,980 Gaztransport Et Technigaz SA (France) (NON) 161 10,422 Generac Holdings, Inc. 858 50,596 Greenbrier Cos., Inc. (The) (NON) (S) 1,835 83,676 HEICO Corp. 345 20,755 Hitachi Construction Machinery Co., Ltd. (Japan) 1,000 19,233 Hitachi, Ltd. (Japan) 6,000 44,199 Hyster-Yale Materials Holdings, Inc. 310 30,225 IDEX Corp. 2,700 196,803 IHI Corp. (Japan) 16,000 67,171 II-VI, Inc. (NON) 2,013 31,061 IMI PLC (United Kingdom) 3,725 90,544 Ingersoll-Rand PLC 9,300 532,332 JGC Corp. (Japan) 2,000 69,482 Kadant, Inc. 826 30,124 Leggett & Platt, Inc. (S) 5,500 179,520 Miller Industries, Inc. 1,000 19,530 MRC Global, Inc. (NON) 3,100 83,576 MSA Safety, Inc. 342 19,494 NACCO Industries, Inc. Class A 154 8,348 Northrop Grumman Corp. 6,800 838,984 OSRAM Licht AG (Germany) (NON) 1,031 66,849 Polypore International, Inc. (NON) 211 7,218 Raytheon Co. 9,941 982,071 Rheinmetall AG (Germany) 459 32,281 Safran SA (France) 739 51,199 Schneider Electric SA (France) 161 14,273 Singapore Technologies Engineering, Ltd. (Singapore) 21,000 63,868 SMC Corp. (Japan) 100 26,313 Standard Motor Products, Inc. 1,439 51,473 Standex International Corp. 396 21,218 Stoneridge, Inc. (NON) 2,224 24,976 Tenneco, Inc. (NON) 359 20,847 THK Co., Ltd. (Japan) 2,600 58,235 Tower International, Inc. (NON) 1,584 43,116 TriMas Corp. (NON) 1,890 62,748 US Ecology, Inc. 368 13,660 Vinci SA (France) 1,770 131,456 WABCO Holdings, Inc. (NON) 2,000 211,120 WESCO International, Inc. (NON) 472 39,280 Zodiac Aerospace (France) 1,450 51,238 Communication services (2.2%) Arris Group, Inc. (NON) 456 12,850 Aruba Networks, Inc. (NON) 485 9,094 BroadSoft, Inc. (NON) 171 4,571 BT Group PLC (United Kingdom) 22,116 139,924 CalAmp Corp. (NON) (S) 1,467 40,885 Comcast Corp. Class A 27,700 1,385,554 Deutsche Telekom AG (Germany) 5,176 83,643 EchoStar Corp. Class A (NON) 1,975 93,931 Frontier Communications Corp. (S) 5,288 30,142 HSN, Inc. 233 13,917 IDT Corp. Class B 822 13,695 Inteliquent, Inc. 1,216 17,668 Iridium Communications, Inc. (NON) 2,171 16,304 KDDI Corp. (Japan) 300 17,458 Liberty Global PLC Ser. C (United Kingdom) (NON) 446 18,157 Loral Space & Communications, Inc. (NON) 403 28,504 NTT DoCoMo, Inc. (Japan) 4,300 67,723 Numericable Group SA (France) (NON) 1,092 42,920 Orange (France) 4,392 64,863 RingCentral, Inc. Class A (NON) 193 3,493 Ruckus Wireless, Inc. (NON) 1,251 15,212 ShoreTel, Inc. (NON) 1,349 11,601 T-Mobile US, Inc. (NON) 7,800 257,634 Tele2 AB Class B (Sweden) 2,428 30,124 Telefonica SA (Spain) 4,244 67,150 Telenor ASA (Norway) 2,764 61,255 Telstra Corp., Ltd. (Australia) 20,894 98,556 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 3,194 17,838 Ubiquiti Networks, Inc. (NON) 782 35,558 USA Mobility, Inc. 1,175 21,350 Verizon Communications, Inc. 30,121 1,432,856 Vodafone Group PLC (United Kingdom) 23,772 87,308 Ziggo NV (Netherlands) 1,453 64,556 Conglomerates (1.1%) AMETEK, Inc. 7,700 396,473 Danaher Corp. 12,900 967,500 Exor SpA (Italy) 1,105 49,597 General Electric Co. 13,845 358,447 Marubeni Corp. (Japan) 4,000 26,814 Mitsubishi Corp. (Japan) 2,800 51,924 Siemens AG (Germany) 1,890 254,387 Consumer cyclicals (7.6%) Adidas AG (Germany) 533 57,671 ADT Corp. (The) (S) 6,950 208,153 Advance Auto Parts, Inc. 2,200 278,300 American Eagle Outfitters, Inc. 8,900 108,936 ANN, Inc. (NON) 1,076 44,632 Ascena Retail Group, Inc. (NON) 919 15,880 Ascent Capital Group, Inc. Class A (NON) 118 8,915 Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) (S) 2,826 43,487 Babcock International Group PLC (United Kingdom) 3,485 78,261 Bayerische Motoren Werke (BMW) AG (Germany) 644 81,286 Big Lots, Inc. (NON) 960 36,355 Blyth, Inc. 704 7,554 Brown Shoe Co., Inc. 562 14,915 Buckle, Inc. (The) 342 15,664 Bureau Veritas SA (France) 2,049 62,822 Carmike Cinemas, Inc. (NON) 534 15,945 Century Casinos, Inc. (NON) 2,085 14,949 China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 28,500 15,878 Coach, Inc. (S) 6,755 335,453 Compagnie Financiere Richemont SA (Switzerland) 1,131 107,976 Compass Group PLC (United Kingdom) 8,030 122,493 Continental AG (Germany) 724 173,451 Conversant, Inc. (NON) (S) 1,121 31,556 Cooper Tire & Rubber Co. 644 15,649 Corporate Executive Board Co. (The) 244 18,112 Crocs, Inc. (NON) 528 8,237 CST Brands, Inc. 3,700 115,588 Ctrip.com International, Ltd. ADR (China) (NON) 344 17,344 Daimler AG (Registered Shares) (Germany) 846 79,941 Dalata Hotel Group, Ltd. (Ireland) (NON) 2,292 8,968 Deckers Outdoor Corp. (NON) (S) 227 18,099 Deluxe Corp. 1,412 74,088 Demand Media, Inc. (NON) 1,424 6,906 Denso Corp. (Japan) 1,100 52,664 Destination Maternity Corp. 1,591 43,593 Ennis, Inc. 1,217 20,166 Expedia, Inc. (S) 3,350 242,875 Experian PLC (United Kingdom) 4,480 80,738 Fiat SpA (Italy) (NON) 2,494 29,033 Five Below, Inc. (NON) (S) 179 7,604 Fuji Heavy Industries, Ltd. (Japan) 4,600 124,186 G&K Services, Inc. Class A 506 30,952 Gannett Co., Inc. 7,600 209,760 Gap, Inc. (The) 7,200 288,432 Genesco, Inc. (NON) 396 29,530 Gerry Weber International AG (Germany) 262 12,954 Global Cash Access Holdings, Inc. (NON) 1,866 12,801 Global Mediacom Tbk PT (Indonesia) 189,800 39,562 Graham Holdings Co. Class B 200 140,750 Green Dot Corp. Class A (NON) 847 16,542 Haier Electronics Group Co., Ltd. (China) 4,000 10,840 Hanesbrands, Inc. 3,000 229,440 Harbinger Group, Inc. (NON) 4,119 50,375 Hino Motors, Ltd. (Japan) 5,000 74,018 Home Depot, Inc. (The) 16,600 1,313,558 Intrawest Resorts Holdings, Inc. (NON) 801 10,445 ITV PLC (United Kingdom) 29,845 95,283 KAR Auction Services, Inc. 2,366 71,808 Kimberly-Clark Corp. 13,100 1,444,275 Kingfisher PLC (United Kingdom) 4,104 28,832 La-Z-Boy, Inc. 469 12,710 Liberty Media Corp. Class A (NON) 2,400 313,752 LifeLock, Inc. (NON) 609 10,420 LIN Media, LLC Class A (NON) 529 14,019 Lowe's Cos., Inc. 21,600 1,056,240 Lumber Liquidators Holdings, Inc. (NON) 147 13,789 Luxottica Group SpA (Italy) 421 24,348 Macy's, Inc. 8,600 509,894 Marcus Corp. 1,791 29,910 Matahari Department Store Tbk PT (Indonesia) (NON) 29,200 35,838 MAXIMUS, Inc. 332 14,894 McGraw-Hill Financial, Inc. 9,300 709,590 Mediaset SpA (Italy) (NON) 5,675 31,726 MGM China Holdings, Ltd. (Hong Kong) 22,800 80,476 Moncler SpA (Italy) (NON) 819 14,002 Namco Bandai Holdings, Inc. (Japan) 2,800 66,128 Next PLC (United Kingdom) 1,360 149,643 Nintendo Co., Ltd. (Japan) 100 11,911 Nissan Motor Co., Ltd. (Japan) 8,000 71,199 Nu Skin Enterprises, Inc. Class A 231 19,138 Panasonic Corp. (Japan) 10,700 122,069 Penn National Gaming, Inc. (NON) 2,833 34,903 Perry Ellis International, Inc. (NON) 694 9,536 Pets at Home Group PLC (United Kingdom) (NON) 3,393 13,576 PetSmart, Inc. (S) 3,000 206,670 Pitney Bowes, Inc. (S) 7,965 207,010 priceline.com, Inc. (NON) 900 1,072,701 Puregold Price Club, Inc. (Philippines) 29,300 28,823 Randstad Holding NV (Netherlands) 420 24,594 Renault SA (France) 733 71,233 Ryland Group, Inc. (The) (S) 1,141 45,560 Scripps Networks Interactive Class A 3,100 235,321 Sega Sammy Holdings, Inc. (Japan) 1,700 37,998 Select Comfort Corp. (NON) 1,165 21,063 Serco Group PLC (United Kingdom) 3,649 25,611 Sinclair Broadcast Group, Inc. Class A (S) 1,945 52,690 SJM Holdings, Ltd. (Hong Kong) 21,000 59,256 Sonic Automotive, Inc. Class A 1,342 30,168 Sports Direct International PLC (United Kingdom) (NON) 2,384 33,863 Steiner Leisure, Ltd. (Bahamas) (NON) 1,033 47,776 Steven Madden, Ltd. (NON) 267 9,607 Sun TV Network, Ltd. (India) 2,061 13,923 Suzuki Motor Corp. (Japan) 2,100 54,706 Swatch Group AG (The) (Switzerland) 101 63,293 Tata Motors, Ltd. (India) 2,823 18,909 Thomas Cook Group PLC (United Kingdom) (NON) 10,867 32,665 Tile Shop Holdings, Inc. (NON) (S) 682 10,537 TiVo, Inc. (NON) 5,008 66,256 Town Sports International Holdings, Inc. 1,474 12,514 Toyota Motor Corp. (Japan) 3,200 180,092 TUI Travel PLC (United Kingdom) 9,728 71,035 Vail Resorts, Inc. 269 18,749 Viacom, Inc. Class B 9,800 832,902 VOXX International Corp. (NON) 2,676 36,608 Wolverine World Wide, Inc. 753 21,498 World Fuel Services Corp. 1,029 45,379 WPP PLC (United Kingdom) 4,632 95,524 Wyndham Worldwide Corp. 3,600 263,628 Wynn Resorts, Ltd. 2,000 444,300 Consumer staples (4.1%) Angie's List, Inc. (NON) 176 2,144 Anheuser-Busch InBev NV (Belgium) 1,721 180,428 Associated British Foods PLC (United Kingdom) 1,197 55,497 Barrett Business Services, Inc. 386 22,994 Barry Callebaut AG (Switzerland) 24 32,360 Beacon Roofing Supply, Inc. (NON) 471 18,209 Blue Nile, Inc. (NON) 359 12,493 Boulder Brands, Inc. (NON) 451 7,947 Bright Horizons Family Solutions, Inc. (NON) 733 28,668 British American Tobacco (BAT) PLC (United Kingdom) 1,487 82,689 Britvic PLC (United Kingdom) 1,168 14,448 Calbee, Inc. (Japan) 3,200 75,521 Carrefour SA (France) 2,161 83,642 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 10,000 645 Colgate-Palmolive Co. 30,400 1,972,048 Core-Mark Holding Co., Inc. 417 30,274 CVS Caremark Corp. 31,100 2,328,146 Diageo PLC (United Kingdom) 2,132 66,147 Distribuidora Internacional de Alimentacion SA (Spain) 5,877 53,696 Geo Group, Inc. (The) (R) 343 11,058 Grand Canyon Education, Inc. (NON) 262 12,235 Hain Celestial Group, Inc. (The) (NON) 126 11,525 Heineken Holding NV (Netherlands) 1,060 68,437 Henkel AG & Co. KGaA (Preference) (Germany) 355 38,206 ITOCHU Corp. (Japan) 1,100 12,832 ITT Educational Services, Inc. (NON) 3,610 103,535 Japan Tobacco, Inc. (Japan) 5,600 175,595 Kao Corp. (Japan) 1,100 38,925 Kerry Group PLC Class A (Ireland) 817 62,366 Kforce, Inc. 1,654 35,263 Koninklijke Ahold NV (Netherlands) 3,171 63,688 Korn/Ferry International (NON) 879 26,168 Krispy Kreme Doughnuts, Inc. (NON) 1,170 20,744 L'Oreal SA (France) 753 124,173 Liberty Interactive Corp. Class A (NON) 12,800 369,536 Lindt & Spruengli AG (Switzerland) 24 118,962 Magnit OJSC (Russia) 101 23,282 ManpowerGroup, Inc. 2,600 204,958 MEIJI Holdings Co., Ltd. (Japan) 1,200 75,606 Molson Coors Brewing Co. Class B 2,400 141,264 MWI Veterinary Supply, Inc. (NON) 201 31,280 Nestle SA (Switzerland) 4,006 301,566 New Oriental Education & Technology Group, Inc. ADR (China) 600 17,610 On Assignment, Inc. (NON) 1,188 45,845 Overstock.com, Inc. (NON) 1,071 21,099 Papa John's International, Inc. 830 43,251 Philip Morris International, Inc. 145 11,871 Popeyes Louisiana Kitchen, Inc. (NON) 655 26,619 Procter & Gamble Co. (The) 2,124 171,194 Reckitt Benckiser Group PLC (United Kingdom) 735 59,883 Red Robin Gourmet Burgers, Inc. (NON) 220 15,770 RetailMeNot, Inc. (NON) 880 28,160 SABMiller PLC (United Kingdom) 980 48,933 Seven & I Holdings Co., Ltd. (Japan) 300 11,442 Shutterfly, Inc. (NON) 180 7,682 Spartan Stores, Inc. 827 19,195 Suedzucker AG (Germany) 1,686 48,022 TrueBlue, Inc. (NON) 3,326 97,319 Unilever PLC (United Kingdom) 1,235 52,729 United Natural Foods, Inc. (NON) 253 17,943 USANA Health Sciences, Inc. (NON) 209 15,746 WM Morrison Supermarkets PLC (United Kingdom) 1,646 5,845 Wolseley PLC (United Kingdom) 523 29,741 Woolworths, Ltd. (Australia) 1,285 42,585 Energy (4.8%) AMEC PLC (United Kingdom) 4,277 80,003 Baker Hughes, Inc. 7,400 481,148 BG Group PLC (United Kingdom) 5,453 101,592 BP PLC (United Kingdom) 22,689 181,565 Cabot Oil & Gas Corp. 7,700 260,876 Callon Petroleum Co. (NON) 4,884 40,879 Canadian Natural Resources, Ltd. (Canada) 882 33,804 Chevron Corp. 1,701 202,266 ConocoPhillips 16,248 1,143,047 Delek US Holdings, Inc. 1,673 48,584 Dril-Quip, Inc. (NON) 1,000 112,100 Exxon Mobil Corp. 10,204 996,727 Ezion Holdings, Ltd. (Singapore) 27,400 47,174 FutureFuel Corp. 2,640 53,592 Gulfport Energy Corp. (NON) 319 22,706 Halliburton Co. 317 18,668 Key Energy Services, Inc. (NON) 3,272 30,233 Kodiak Oil & Gas Corp. (NON) 1,975 23,977 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 2,494 249 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 2,494 249 Occidental Petroleum Corp. 11,895 1,133,475 Oceaneering International, Inc. 2,200 158,092 Oil States International, Inc. (NON) 1,300 128,180 PBF Energy, Inc. Class A 2,200 56,760 Petrofac, Ltd. (United Kingdom) 1,209 28,984 Phillips 66 9,724 749,331 Repsol YPF SA (Spain) 2,135 54,487 Rosetta Resources, Inc. (NON) 297 13,834 Royal Dutch Shell PLC Class A (United Kingdom) 4,489 163,971 Royal Dutch Shell PLC Class A (United Kingdom) 2,846 103,979 Royal Dutch Shell PLC Class B (United Kingdom) 3,292 128,453 Schlumberger, Ltd. 14,600 1,423,500 SPT Energy Group, Inc. (China) 28,000 13,822 Statoil ASA (Norway) 4,418 124,694 Stone Energy Corp. (NON) 949 39,830 Suncor Energy, Inc. (Canada) 1,334 46,590 Superior Energy Services, Inc. 4,400 135,344 Tesoro Corp. 2,900 146,711 Total SA (France) 2,427 159,153 Unit Corp. (NON) 460 30,075 Vaalco Energy, Inc. (NON) 2,570 21,974 Valero Energy Corp. 9,100 483,210 W&T Offshore, Inc. 832 14,402 Woodside Petroleum, Ltd. (Australia) 1,770 64,075 Financials (10.3%) Access National Corp. 790 12,806 ACE, Ltd. 323 31,996 Admiral Group PLC (United Kingdom) 290 6,904 AG Mortgage Investment Trust, Inc. (R) 476 8,335 Ageas (Belgium) 2,145 95,581 Agree Realty Corp. (R) 798 24,267 AIA Group, Ltd. (Hong Kong) 36,200 171,992 Allianz SE (Germany) 798 134,892 Allied World Assurance Co. Holdings AG 2,119 218,660 American Capital Agency Corp. (R) 7,500 161,175 American Equity Investment Life Holding Co. 1,874 44,264 American Financial Group, Inc. 3,444 198,753 American International Group, Inc. 600 30,006 Amtrust Financial Services, Inc. (S) 991 37,272 Aon PLC 11,100 935,508 Arlington Asset Investment Corp. Class A 546 14,458 ARMOUR Residential REIT, Inc. (R) 2,539 10,461 Ashford Hospitality Prime, Inc. (R) 598 9,042 Ashford Hospitality Trust, Inc. (R) 2,986 33,652 Assicurazioni Generali SpA (Italy) 4,546 101,332 Associated Banc-Corp. 14,900 269,094 Australia & New Zealand Banking Group, Ltd. (Australia) 3,979 122,287 AvalonBay Communities, Inc. (R) 2,500 328,300 AXA SA (France) 5,293 137,562 Axis Capital Holdings, Ltd. 5,200 238,420 Banca Popolare di Milano Scarl (Italy) (NON) 18,536 18,641 Banco Bilbao Vizcaya Argentaria SA (Right) (Spain) (NON) 6,674 1,563 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 6,674 80,157 Banco Espirito Santo SA (Portugal) (NON) (S) 20,882 39,096 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,786 47,168 Banco Santander SA (Spain) 10,458 99,714 Bank of Kentucky Financial Corp. 473 17,756 Bank of Yokohama, Ltd. (The) (Japan) 11,000 54,829 Barclays PLC (United Kingdom) 14,598 56,803 Bellway PLC (United Kingdom) 1,009 27,924 Beni Stabili SpA (Italy) (R) 15,559 13,397 Berkshire Hathaway, Inc. Class B (NON) 900 112,473 BNP Paribas SA (France) 1,614 124,495 BofI Holding, Inc. (NON) 508 43,561 Cardinal Financial Corp. 1,556 27,743 Carlyle Group LP (The) (Partnership shares) 633 22,244 CBL & Associates Properties, Inc. (R) 1,062 18,851 Challenger, Ltd. (Australia) 8,546 50,765 Chimera Investment Corp. (R) 20,500 62,730 China Pacific Insurance (Group) Co., Ltd. (China) 2,400 8,578 Citizens & Northern Corp. 1,005 19,809 City National Corp. 3,700 291,264 CNO Financial Group, Inc. 1,983 35,892 Commonwealth Bank of Australia (Australia) 2,925 210,556 CoreLogic, Inc. (NON) 11,500 345,460 Credicorp, Ltd. (Peru) 159 21,929 Credit Acceptance Corp. (NON) 238 33,832 Credit Agricole SA (France) (NON) 7,217 113,792 Credit Saison Co., Ltd. (Japan) 2,300 45,678 Credit Suisse Group AG (Switzerland) 1,475 47,701 CYS Investments, Inc. (R) 1,516 12,522 DBS Group Holdings, Ltd. (Singapore) 5,000 64,372 Deutsche Bank AG (Germany) 1,726 77,220 Dexus Property Group (Australia) (R) 64,188 63,110 DFC Global Corp. (NON) 1,579 13,943 Discover Financial Services 14,900 867,031 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 9,419 15,745 East West Bancorp, Inc. 546 19,929 Education Realty Trust, Inc. (R) 4,223 41,681 Encore Capital Group, Inc. (NON) 1,060 48,442 EPR Properties (R) (S) 449 23,972 Erste Group Bank AG (Czech Republic) 1,195 40,828 Eurazeo SA (France) 256 23,002 Federal Agricultural Mortgage Corp. Class C 604 20,083 Federal Realty Investment Trust (R) 1,300 149,136 Financial Institutions, Inc. 1,039 23,918 First Community Bancshares Inc. 984 16,098 First Industrial Realty Trust (R) 955 18,451 First Niagara Financial Group, Inc. 26,600 251,370 FirstMerit Corp. 1,220 25,413 Flushing Financial Corp. 1,013 21,344 Genworth Financial, Inc. Class A (NON) 6,032 106,947 Glimcher Realty Trust (R) 1,866 18,716 Goldman Sachs Group, Inc. (The) 8,600 1,409,110 GPT Group (Australia) (R) 19,429 65,957 Grupo Financiero Banorte SAB de CV (Mexico) 3,500 23,669 Hammerson PLC (United Kingdom) (R) 4,867 44,952 Hang Seng Bank, Ltd. (Hong Kong) 4,400 70,193 Hanmi Financial Corp. 2,053 47,835 Heartland Financial USA, Inc. 699 18,866 Heritage Financial Group, Inc. 868 17,056 HFF, Inc. Class A 2,642 88,798 Hibernia REIT PLC (Ireland) (NON) (R) 39,176 57,101 Hongkong Land Holdings, Ltd. (Hong Kong) 2,000 12,935 HSBC Holdings PLC (United Kingdom) 23,483 237,834 ING Groep NV GDR (Netherlands) (NON) 4,668 66,077 Insurance Australia Group, Ltd. (Australia) 17,002 87,993 Intact Financial Corp. (Canada) 272 16,928 Invesco Mortgage Capital, Inc. (R) 767 12,632 Investor AB Class B (Sweden) 2,001 72,406 Investors Real Estate Trust (R) 2,162 19,415 iStar Financial, Inc. (NON) (R) 1,811 26,730 Joyo Bank, Ltd. (The) (Japan) 11,000 54,763 JPMorgan Chase & Co. 35,443 2,151,745 KeyCorp 19,100 271,984 Kilroy Realty Corp. (R) (S) 1,500 87,870 KKR & Co. LP 1,000 22,840 Legal & General Group PLC (United Kingdom) 19,582 66,827 Lexington Realty Trust (R) (S) 4,189 45,702 Lloyds Banking Group PLC (United Kingdom) (NON) 143,030 178,005 LTC Properties, Inc. (R) 1,120 42,146 Maiden Holdings, Ltd. (Bermuda) 1,716 21,416 MainSource Financial Group, Inc. 1,542 26,368 Metro Bank PLC (acquired 01/15/14, cost $19,115) (Private) (United Kingdom) (F) (RES) (NON) 898 18,951 MFA Financial, Inc. (R) 2,547 19,739 MicroFinancial, Inc. 1,147 9,027 Mitsubishi Estate Co., Ltd. (Japan) 2,000 47,596 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 14,100 77,348 MS&AD Insurance Group Holdings (Japan) 300 6,860 Muenchener Rueckversicherungs AG (Germany) 250 54,624 National Australia Bank, Ltd. (Australia) 2,376 78,307 National Health Investors, Inc. (R) (S) 624 37,727 Natixis (France) 5,981 43,926 Nelnet, Inc. Class A 927 37,914 Oberoi Realty, Ltd. (India) (NON) 1,996 7,222 Ocwen Financial Corp. (NON) 548 21,471 OFG Bancorp (Puerto Rico) 938 16,124 One Liberty Properties, Inc. (R) 1,046 22,301 Pacific Premier Bancorp, Inc. (NON) 957 15,446 PacWest Bancorp 818 35,182 Peoples Bancorp, Inc. 958 23,691 Performant Financial Corp. (NON) 1,964 17,774 Persimmon PLC (United Kingdom) 1,584 35,545 PHH Corp. (NON) 826 21,344 PNC Financial Services Group, Inc. 14,000 1,218,000 Popular, Inc. (Puerto Rico) (NON) 808 25,040 Portfolio Recovery Associates, Inc. (NON) 1,018 58,901 ProAssurance Corp. 627 27,920 Protective Life Corp. 804 42,282 Prudential PLC (United Kingdom) 7,821 165,397 PS Business Parks, Inc. (R) 609 50,925 Public Storage (R) 2,700 454,923 Ramco-Gershenson Properties Trust (R) 1,209 19,707 Rayonier, Inc. (R) 2,400 110,184 Regus PLC (United Kingdom) 13,970 51,331 Republic Bancorp, Inc. Class A 625 14,125 Resona Holdings, Inc. (Japan) 21,400 103,297 SCOR SE (France) 575 20,121 Sekisui House, Ltd. (Japan) 900 11,151 Select Income REIT (R) 780 23,611 Shopping Centres Australasia Property Group (Australia) (R) 10,636 16,380 Simon Property Group, Inc. (R) 5,900 967,600 Skandinaviska Enskilda Banken AB (Sweden) (S) 5,939 81,529 Sovran Self Storage, Inc. (R) 197 14,470 St James's Place PLC (United Kingdom) 3,890 53,503 Starwood Property Trust, Inc. (R) 597 14,083 Starwood Waypoint Residential Trust (NON) (R) 119 3,426 State Street Corp. 12,400 862,420 Stewart Information Services Corp. 1,386 48,690 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,300 140,667 Summit Hotel Properties, Inc. (R) 2,697 25,028 Sun Hung Kai Properties, Ltd. (Hong Kong) 1,000 12,262 Surya Semesta Internusa Tbk PT (Indonesia) 330,800 28,134 Swedbank AB Class A (Sweden) (S) 2,843 76,299 Symetra Financial Corp. 1,700 33,694 Third Point Reinsurance, Ltd. (Bermuda) (NON) 1,758 27,864 Tokio Marine Holdings, Inc. (Japan) 300 8,994 Tokyu Fudosan Holdings Corp. (Japan) (NON) 10,600 78,896 Travelers Cos., Inc. (The) 10,600 902,060 UBS AG (Switzerland) 6,527 134,815 UniCredit SpA (Italy) 8,362 76,377 United Community Banks, Inc. (NON) 1,012 19,643 Universal Health Realty Income Trust (R) 264 11,151 Visa, Inc. Class A 72 15,542 WageWorks, Inc. (NON) 622 34,900 Wells Fargo & Co. 2,485 123,604 Westfield Group (Australia) 4,695 44,650 Westpac Banking Corp. (Australia) 2,623 84,122 Wheelock and Co., Ltd. (Hong Kong) 17,000 66,560 WP Carey, Inc. (R) (S) 1,100 66,077 Health care (7.1%) Abaxis, Inc. (NON) 221 8,592 AbbVie, Inc. 12,100 621,940 ACADIA Pharmaceuticals, Inc. (NON) 702 17,080 Accuray, Inc. (NON) 1,926 18,490 Actavis PLC (NON) 200 41,170 Actelion, Ltd. (Switzerland) 876 82,938 Aegerion Pharmaceuticals, Inc. (NON) (S) 543 25,043 Aetna, Inc. 9,600 719,712 Alere, Inc. (NON) (S) 1,070 36,755 Align Technology, Inc. (NON) 328 16,987 Alkermes PLC (NON) 589 25,969 Amedisys, Inc. (NON) (S) 906 13,490 AmSurg Corp. (NON) 674 31,732 Antares Pharma, Inc. (NON) 3,441 12,044 Ariad Pharmaceuticals, Inc. (NON) (S) 4,139 33,360 Array BioPharma, Inc. (NON) 1,982 9,315 Astellas Pharma, Inc. (Japan) 5,500 65,156 AstraZeneca PLC (United Kingdom) 3,197 206,613 athenahealth, Inc. (NON) 93 14,902 AtriCure, Inc. (NON) 848 15,951 Auxilium Pharmaceuticals, Inc. (NON) 983 26,718 Bayer AG (Germany) 1,603 216,818 Biospecifics Technologies Corp. (NON) 370 9,590 Cardinal Health, Inc. 8,600 601,828 Celgene Corp. (NON) 3,200 446,720 Celldex Therapeutics, Inc. (NON) 284 5,018 Centene Corp. (NON) 193 12,014 Chemed Corp. 739 66,104 Coloplast A/S Class B (Denmark) 1,562 126,387 Community Health Systems, Inc. (NON) 961 37,642 Computer Programs & Systems, Inc. 165 10,659 Conatus Pharmaceuticals, Inc. (NON) 290 2,359 Conmed Corp. 1,356 58,918 Cubist Pharmaceuticals, Inc. (NON) 859 62,836 Cyberonics, Inc. (NON) 202 13,181 DexCom, Inc. (NON) 282 11,664 Eli Lilly & Co. 7,663 451,044 Enanta Pharmaceuticals, Inc. (NON) 267 10,677 Endo International PLC (NON) 267 18,330 GlaxoSmithKline PLC (United Kingdom) 6,382 169,332 Globus Medical, Inc. Class A (NON) 843 22,415 Greatbatch, Inc. (NON) 1,666 76,503 Grifols SA ADR (Spain) 956 39,483 Haemonetics Corp. (NON) 234 7,626 Hanger, Inc. (NON) 1,038 34,960 Health Net, Inc. (NON) 2,711 92,201 HealthSouth Corp. 220 7,905 Hill-Rom Holdings, Inc. 970 37,384 Hisamitsu Pharmaceutical Co., Inc. (Japan) 900 40,591 Impax Laboratories, Inc. (NON) 1,242 32,814 Insulet Corp. (NON) 503 23,852 Insys Therapeutics, Inc. (NON) 1,159 48,017 Intercept Pharmaceuticals, Inc. (NON) 52 17,149 InterMune, Inc. (NON) 950 31,797 Intuitive Surgical, Inc. (NON) 1,000 437,990 Isis Pharmaceuticals, Inc. (NON) 315 13,611 Jazz Pharmaceuticals PLC (NON) 1,787 247,821 Johnson & Johnson 19,710 1,936,113 Kindred Healthcare, Inc. 1,273 29,814 Lexicon Pharmaceuticals, Inc. (NON) 2,691 4,655 McKesson Corp. 5,600 988,792 MedAssets, Inc. (NON) 1,772 43,786 Medicines Co. (The) (NON) 1,379 39,191 Merck & Co., Inc. 22,818 1,295,378 Merrimack Pharmaceuticals, Inc. (NON) 2,887 14,550 Nanosphere, Inc. (NON) 4,701 10,107 Nektar Therapeutics (NON) 1,358 16,459 NewLink Genetics Corp. (NON) 254 7,214 Novartis AG (Switzerland) 1,562 132,515 Novo Nordisk A/S Class B (Denmark) 2,128 96,910 NPS Pharmaceuticals, Inc. (NON) 671 20,083 NxStage Medical, Inc. (NON) 914 11,644 Omega Healthcare Investors, Inc. (R) (S) 533 17,866 OraSure Technologies, Inc. (NON) 3,012 24,006 Orion OYJ Class B (Finland) 2,211 66,737 Pfizer, Inc. 50,423 1,619,587 Prestige Brands Holdings, Inc. (NON) 1,019 27,768 Providence Service Corp. (The) (NON) 1,624 45,927 Questcor Pharmaceuticals, Inc. (S) 691 44,867 Receptos, Inc. (NON) 384 16,105 Repligen Corp. (NON) 961 12,358 Retrophin, Inc. (NON) 802 17,059 Roche Holding AG-Genusschein (Switzerland) 710 212,827 Salix Pharmaceuticals, Ltd. (NON) 803 83,199 Sanofi (France) 2,505 261,173 Sequenom, Inc. (NON) (S) 3,116 7,634 Shire PLC (United Kingdom) 725 35,596 SIGA Technologies, Inc. (NON) 4,292 13,305 STAAR Surgical Co. (NON) 2,408 45,270 Stada Arzneimittel AG (Germany) 234 10,014 Steris Corp. 435 20,771 Sucampo Pharmaceuticals, Inc. Class A (NON) 1,340 9,581 Sunesis Pharmaceuticals, Inc. (NON) 1,190 7,866 Suzuken Co., Ltd. (Japan) 700 27,052 Takeda Pharmaceutical Co., Ltd. (Japan) 1,000 47,341 Thoratec Corp. (NON) 355 12,713 Threshold Pharmaceuticals, Inc. (NON) 2,208 10,510 Trevena, Inc. (NON) 1,102 8,662 Trinity Biotech PLC ADR (Ireland) 760 18,415 Triple-S Management Corp. Class B (Puerto Rico) (NON) 531 8,570 VCA Antech, Inc. (NON) 2,300 74,129 WellCare Health Plans, Inc. (NON) 835 53,039 WellPoint, Inc. 7,600 756,580 Technology (9.4%) Activision Blizzard, Inc. 25,100 513,044 Actuate Corp. (NON) 3,949 23,773 Acxiom Corp. (NON) 1,737 59,744 Advanced Energy Industries, Inc. (NON) 697 17,077 Agilent Technologies, Inc. 2,900 162,168 Alcatel-Lucent (France) (NON) 4,388 17,301 Amber Road, Inc. (NON) 349 5,375 Anixter International, Inc. 652 66,191 AOL, Inc. (NON) 9,200 402,684 Apple, Inc. 3,872 2,078,257 ASML Holding NV (Netherlands) 922 85,395 Aspen Technology, Inc. (NON) 799 33,846 ASUSTeK Computer, Inc. (Taiwan) 1,000 9,883 AVG Technologies NV (Netherlands) (NON) 831 17,418 Baidu, Inc. ADR (China) (NON) 100 15,238 Bottomline Technologies, Inc. (NON) 303 10,650 Brightcove, Inc. (NON) 1,419 13,949 Broadcom Corp. Class A 29,100 916,068 Brocade Communications Systems, Inc. (NON) 36,600 388,326 CA, Inc. 15,500 480,035 CACI International, Inc. Class A (NON) 140 10,332 Cadence Design Systems, Inc. (NON) 30,300 470,862 Calix, Inc. (NON) 750 6,323 Cap Gemini (France) 1,169 88,495 Cavium, Inc. (NON) 245 10,714 Ceva, Inc. (NON) 1,307 22,951 Cirrus Logic, Inc. (NON) 704 13,988 Commvault Systems, Inc. (NON) 317 20,589 Cornerstone OnDemand, Inc. (NON) 558 26,711 CSG Systems International, Inc. 363 9,453 EMC Corp. 46,400 1,271,824 EnerSys 1,094 75,803 Entegris, Inc. (NON) 2,385 28,882 F5 Networks, Inc. (NON) 5,200 554,476 Fairchild Semiconductor International, Inc. (NON) 889 12,259 FEI Co. 277 28,537 Fortinet, Inc. (NON) 22,100 486,863 Freescale Semiconductor, Ltd. (NON) (S) 1,113 27,168 GenMark Diagnostics, Inc. (NON) 3,264 32,444 Gentex Corp. 5,500 173,415 Google, Inc. Class A (NON) 410 456,949 GT Advanced Technologies, Inc. (NON) 550 9,378 Iliad SA (France) 71 20,472 inContact, Inc. (NON) 1,243 11,933 Infoblox, Inc. (NON) 491 9,849 Inotera Memories, Inc. (Taiwan) (NON) 31,000 24,334 Integrated Silicon Solutions, Inc. (NON) 2,949 45,857 Internet Initiative Japan, Inc. (Japan) 1,000 24,096 IntraLinks Holdings, Inc. (NON) 2,413 24,685 Keyence Corp. (Japan) 300 123,419 Konica Minolta Holdings, Inc. (Japan) 12,000 111,763 L-3 Communications Holdings, Inc. 2,900 342,635 Lexmark International, Inc. Class A 503 23,284 Magnachip Semiconductor Corp. (South Korea) (NON) 601 8,378 Manhattan Associates, Inc. (NON) 1,673 58,605 Marvell Technology Group, Ltd. 27,600 434,700 Mellanox Technologies, Ltd. (Israel) (NON) 346 13,539 Mentor Graphics Corp. 2,664 58,661 Microsemi Corp. (NON) 568 14,217 Microsoft Corp. 43,411 1,779,417 MTS Systems Corp. 225 15,410 NetApp, Inc. 17,700 653,130 Netscout Systems, Inc. (NON) 585 21,984 NIC, Inc. 621 11,992 Nomura Research Institute, Ltd. (Japan) 1,600 50,435 NTT Data Corp. (Japan) 900 34,944 NXP Semiconductor NV (NON) 128 7,528 Omnivision Technologies, Inc. (NON) (S) 1,705 30,179 Omron Corp. (Japan) 2,700 111,126 Oracle Corp. 46,082 1,885,215 Pegatron Corp. (Taiwan) 8,000 11,953 Perficient, Inc. (NON) 1,273 23,067 Photronics, Inc. (NON) 2,300 19,619 Plantronics, Inc. 198 8,801 Proofpoint, Inc. (NON) 377 13,979 PTC, Inc. (NON) 738 26,147 QLIK Technologies, Inc. (NON) 241 6,408 Quantum Corp. (NON) 11,982 14,618 RF Micro Devices, Inc. (NON) 7,746 61,038 Rockwell Automation, Inc. 4,300 535,565 Rovi Corp. (NON) 1,253 28,543 Safeguard Scientifics, Inc. (NON) 1,289 28,590 Samsung Electronics Co., Ltd. (South Korea) 16 20,233 SAP AG (Germany) 497 40,232 Sartorius AG (Preference) (Germany) 233 31,836 SciQuest, Inc. (NON) 398 10,752 Semtech Corp. (NON) 600 15,204 Silicon Graphics International Corp. (NON) 648 7,957 Silicon Image, Inc. (NON) 3,736 25,778 SoftBank Corp. (Japan) 2,300 173,465 SolarWinds, Inc. (NON) 1,066 45,444 Sparton Corp. (NON) 838 24,537 SS&C Technologies Holdings, Inc. (NON) 497 19,890 Symantec Corp. 25,800 515,226 Synaptics, Inc. (NON) (S) 573 34,391 Tech Data Corp. (NON) 696 42,428 Tencent Holdings, Ltd. (China) 600 41,776 Tokyo Electron, Ltd. (Japan) 1,200 73,674 Toshiba Corp. (Japan) 4,000 16,907 Tyler Technologies, Inc. (NON) 400 33,472 Ultimate Software Group, Inc. (NON) 278 38,086 Ultra Clean Holdings, Inc. (NON) 2,202 28,956 Unisys Corp. (NON) 982 29,912 United Internet AG (Germany) 1,476 69,309 VeriFone Systems, Inc. (NON) 1,105 37,371 Verint Systems, Inc. (NON) 491 23,043 Vocus, Inc. (NON) 1,351 18,009 Western Digital Corp. 10,700 982,474 XO Group, Inc. (NON) 1,544 15,656 Yandex NV Class A (Russia) (NON) 741 22,371 Zynga, Inc. Class A (NON) 2,759 11,864 Transportation (1.4%) Aegean Marine Petroleum Network, Inc. (Greece) 3,765 37,123 Aeroflot - Russian Airlines OJSC (Russia) (NON) 11,568 18,173 Alaska Air Group, Inc. 2,400 223,944 Central Japan Railway Co. (Japan) 1,000 117,174 China Southern Airlines Co., Ltd. (China) 44,000 14,295 ComfortDelgro Corp., Ltd. (Singapore) 34,000 53,712 Copa Holdings SA Class A (Panama) 77 11,180 Delta Air Lines, Inc. 26,300 911,295 Deutsche Post AG (Germany) 2,546 94,597 Diana Shipping, Inc. (Greece) (NON) 1,642 19,688 Hawaiian Holdings, Inc. (NON) (S) 2,595 36,226 International Consolidated Airlines Group SA (Spain) (NON) 13,939 97,167 Japan Airlines Co., Ltd. (Japan) (UR) 1,400 68,823 Jaypee Infratech, Ltd. (India) (NON) 14,618 5,185 Matson, Inc. 355 8,765 Quality Distribution, Inc. (NON) 4,924 63,963 Republic Airways Holdings, Inc. (NON) 1,989 18,179 SkyWest, Inc. 1,351 17,239 Southwest Airlines Co. 22,500 531,225 Spirit Airlines, Inc. (NON) 1,357 80,606 StealthGas, Inc. (Greece) (NON) 6,136 69,766 Swift Transportation Co. (NON) 3,310 81,923 Universal Truckload Services, Inc. 118 3,410 XPO Logistics, Inc. (NON) 969 28,498 Yamato Transport Co., Ltd. (Japan) 2,400 51,671 Utilities and power (1.7%) Beijing Enterprises Water Group, Ltd. (China) 52,000 36,403 Centrica PLC (United Kingdom) 19,797 108,816 China Resources Gas Group, Ltd. (China) 6,000 19,122 Chubu Electric Power Co., Inc. (Japan) 1,000 11,749 CMS Energy Corp. 8,100 237,168 Edison International 9,900 560,439 Enel SpA (Italy) 15,258 86,351 ENI SpA (Italy) 5,406 135,620 Entergy Corp. 5,400 360,990 GDF Suez (France) 3,172 86,786 Origin Energy, Ltd. (Australia) 3,518 46,646 PG&E Corp. 13,400 578,880 PPL Corp. 19,200 636,288 Red Electrica Corporacion SA (Spain) 1,521 123,629 Tokyo Gas Co., Ltd. (Japan) 12,000 60,844 UGI Corp. (S) 3,400 155,074 United Utilities Group PLC (United Kingdom) 5,460 71,729 Veolia Environnement (France) 2,200 43,523 Total common stocks (cost $87,305,743) CORPORATE BONDS AND NOTES (21.7%) (a) Principal amount Value Basic materials (1.3%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $13,000 $13,949 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 15,833 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 160,000 202,600 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 15,000 15,506 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 128,000 144,787 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 82,000 80,565 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 27,000 29,025 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 32,100 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 20,000 19,700 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 53,750 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 11,000 11,382 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 8,000 8,267 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 18,000 21,401 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 25,000 26,813 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 35,000 33,397 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 64,022 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 99,602 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 10,000 9,925 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 10,000 9,978 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 63,300 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 10,000 10,175 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 35,000 38,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 57,888 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 20,000 21,550 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 10,000 10,013 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 45,000 49,106 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 20,000 23,800 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 25,000 25,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 10,000 9,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 30,000 31,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 35,000 39,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 10,000 10,975 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 40,000 40,250 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 20,000 17,800 International Paper Co. sr. unsec. notes 7.95s, 2018 175,000 214,033 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 55,000 63,525 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 40,000 44,300 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 64,589 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 6,000 5,996 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 3,000 3,217 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 2,000 2,160 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 26,313 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 20,000 20,368 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 39,113 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 45,000 46,795 PQ Corp. 144A sr. notes 8 3/4s, 2018 35,000 38,238 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 130,000 130,243 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 80,651 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 41,000 43,898 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 38,000 40,860 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 30,000 33,525 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 30,000 32,363 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 25,000 27,563 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 25,000 25,188 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 5,000 5,650 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 5,000 5,438 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 10,000 10,875 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 5,000 5,088 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 45,000 50,738 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 10,000 10,700 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 25,000 25,688 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 5,000 5,313 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 20,000 19,900 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 65,000 79,774 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 60,000 77,121 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 38,534 Capital goods (1.0%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 60,000 65,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 65,000 75,156 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,963 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 30,000 30,863 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 46,450 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 25,000 26,438 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 40,000 42,100 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 44,760 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 20,000 20,200 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 22,300 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 45,000 49,950 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 130,000 149,289 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 60,000 57,300 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 81,267 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 125,000 132,500 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 35,000 26,600 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 60,000 52,708 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 30,000 27,708 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 36,050 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 20,000 21,150 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 129,000 171,316 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 15,000 15,975 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 55,000 53,900 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 20,000 20,350 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 35,000 38,063 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 30,000 31,800 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 21,328 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 20,000 20,950 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 111,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 30,000 32,925 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,875 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 50,000 53,500 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 36,000 38,610 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 15,000 15,900 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 10,000 11,075 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 45,000 48,263 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 30,000 29,550 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 122,037 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 15,000 14,973 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 10,000 10,550 Communication services (2.2%) Adelphia Communications Corp. escrow bonds zero %, 2014 55,000 385 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 75,000 87,121 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 130,000 131,125 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 95,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 17,494 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 20,000 22,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 31,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 15,000 14,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 27,344 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 25,000 26,719 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 15,000 14,513 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 40,000 42,300 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 30,000 31,838 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 10,000 10,513 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 130,000 148,421 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 114,000 148,081 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 17,000 21,082 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 15,956 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 30,000 30,488 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 16,264 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 25,000 27,938 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 73,000 105,351 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 75,000 88,688 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 30,000 33,600 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 10,000 10,450 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 45,000 49,388 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 56,375 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 15,000 15,600 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 35,000 38,413 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 70,000 74,200 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 80,000 84,200 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 40,438 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 35,000 39,244 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 10,000 10,975 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 35,000 37,931 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 10,000 10,550 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 20,000 21,800 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 25,000 16,938 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 47,673 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 43,900 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 25,000 25,063 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 128,409 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 27,616 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 85,000 79,568 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,184 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 10,000 10,475 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 42,000 40,715 Sprint Capital Corp. company guaranty 6 7/8s, 2028 170,000 164,900 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 35,000 41,169 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 20,000 21,750 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 80,000 97,800 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 65,000 71,500 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 35,000 38,150 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 5,000 5,363 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 15,000 16,106 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 45,000 47,813 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 15,000 16,050 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 40,000 42,450 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 36,619 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 65,000 82,112 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 150,000 153,629 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 6,000 7,496 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 29,631 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 156,000 214,981 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 4,000 5,230 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 350,000 414,070 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 20,000 21,682 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 130,000 130,487 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 45,000 55,639 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 50,000 62,979 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 40,000 40,100 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 128,000 126,580 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 50,000 56,750 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 105,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 74,588 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 32,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 20,000 19,500 Consumer cyclicals (3.0%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 61,750 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 85,000 117,857 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,450 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 128,000 126,734 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 40,000 46,100 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 20,000 20,350 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 3,420 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 17,288 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 32,625 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 20,000 22,200 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 15,000 15,675 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 35,000 35,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 10,000 9,663 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 45,000 47,925 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 20,000 20,657 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 40,000 43,100 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 15,000 16,088 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 15,000 16,275 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 35,000 39,069 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 27,000 24,233 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 60,000 57,750 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 75,401 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 30,000 30,750 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 30,000 31,950 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,339 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 25,000 25,313 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 12,000 12,090 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 20,150 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 58,438 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 5,000 5,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 9,613 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 5,000 5,544 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 46,969 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 60,000 63,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 40,000 43,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 30,000 32,063 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 25,000 24,563 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 30,000 31,950 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 30,000 31,238 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 45,000 48,038 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 20,000 18,880 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 46,000 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 99,606 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 29,000 30,160 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 60,000 64,425 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 10,000 10,125 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 24,000 28,123 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 51,856 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 300,000 378,450 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 20,000 20,575 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 25,000 26,250 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 40,000 42,709 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 39,000 39,341 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 56,000 56,734 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 20,000 21,275 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 35,000 35,919 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 41,050 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 45,000 48,825 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 55,000 52,543 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $45,000 39,263 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 38,238 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 40,000 54,566 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 70,815 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 31,000 35,025 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 14,000 15,233 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 30,000 32,400 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 15,000 14,251 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 50,000 51,188 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 25,000 27,031 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,225 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 25,000 27,156 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 37,581 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 40,000 44,400 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 15,000 15,638 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 45,000 46,688 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 11,260 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 27,188 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 45,000 50,625 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 15,000 15,863 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 30,000 31,800 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 15,000 15,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 40,000 42,600 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 45,000 43,763 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 15,000 15,263 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 70,119 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 45,000 54,617 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 46,275 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 95,000 86,840 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 20,624 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 135,000 137,578 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 50,000 55,188 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 40,000 40,500 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 35,000 39,944 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 16,388 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 27,719 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 20,000 23,950 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 23,150 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,975 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 106,052 119,839 Navistar International Corp. sr. notes 8 1/4s, 2021 54,000 55,148 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 25,000 27,625 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 20,000 21,975 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 45,000 45,169 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 15,000 16,125 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 20,000 20,900 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 15,000 15,113 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 54,875 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 25,000 27,938 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 20,000 19,763 Owens Corning company guaranty sr. unsec. notes 9s, 2019 19,000 23,538 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 45,000 44,213 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 30,000 31,350 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 25,000 26,938 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 20,000 20,500 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 58,125 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 20,000 22,350 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 5,000 5,450 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 16,181 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 11,125 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 30,000 30,300 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 5,000 5,150 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 32,000 35,040 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 52,750 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 61,256 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 35,000 38,719 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 25,000 26,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 15,000 14,888 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 15,000 15,188 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 30,000 31,650 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 10,000 10,300 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 55,000 55,413 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,413 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 35,000 37,931 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 30,000 31,950 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 15,000 14,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 7,000 7,718 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 15,000 14,813 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 15,000 15,150 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 40,000 44,100 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,328 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 20,000 22,000 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 130,000 128,811 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 10,200 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 31,787 33,535 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 10,000 10,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 25,000 25,125 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 44,300 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 183,866 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 10,908 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 29,872 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 10,110 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 130,000 128,663 Consumer staples (1.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 46,750 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 15,300 15,530 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 24,000 24,062 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 12,000 15,751 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,639 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 95,000 89,148 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 130,000 127,948 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 68,879 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 48,938 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 17,250 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 35,000 35,263 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 20,000 19,800 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,936 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 41,000 43,317 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 32,738 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 65,000 60,190 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 15,000 15,525 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 10,000 9,375 Claire's Stores, Inc. 144A sr. notes 9s, 2019 45,000 46,744 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 81,000 92,556 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 10,000 9,775 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 67,650 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 20,000 22,100 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 30,000 28,950 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 10,000 9,875 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 130,000 130,103 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 49,783 50,891 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 53,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 55,000 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 10,000 10,364 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 29,000 29,195 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 52,949 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 49,050 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 65,000 69,875 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 45,000 56,595 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 45,000 44,269 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 15,975 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 35,000 37,450 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 15,000 15,994 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 15,000 16,425 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 10,000 10,625 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 5,000 5,325 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 87,560 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 10,000 10,472 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 27,000 30,992 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 10,000 10,700 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 75,000 82,594 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 48,000 52,380 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 51,000 64,016 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 69,164 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 50,000 52,195 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 72,806 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 129,000 128,666 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 5,000 5,375 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 25,000 25,625 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 45,000 45,225 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 35,000 39,944 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 16,650 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 30,000 32,400 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 10,000 10,375 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 5,000 5,200 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 80,000 88,354 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 25,000 28,063 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 5,000 5,038 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 35,000 37,100 Walgreen Co. sr. unsec. unsub. notes 1.8s, 2017 97,000 97,652 Energy (2.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,975 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 16,144 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 55,000 55,344 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 30,000 22,650 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 85,000 108,227 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 26,000 28,919 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 10,000 11,828 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 30,000 35,805 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 25,000 25,375 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 5,000 5,272 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 44,000 44,380 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 40,000 42,600 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,500 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 35,000 38,588 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 151,968 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 130,000 132,027 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 25,000 26,250 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 235,000 264,489 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 69,713 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 39,813 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 38,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 10,000 10,588 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 41,500 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 128,000 126,880 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 49,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 20,000 20,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 20,850 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 15,000 12,000 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 130,000 128,462 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 55,000 59,744 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 52,188 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 70,000 73,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 59,950 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 10,000 10,700 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 20,000 20,100 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 25,000 24,593 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 30,000 31,800 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 72,450 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 45,000 48,938 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 10,000 10,775 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 85,000 88,188 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 10,000 10,175 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 15,000 16,313 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 30,000 37,920 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 30,000 32,625 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 12,981 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 50,000 52,563 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 60,000 66,525 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 5,000 5,119 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 65,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 75,000 78,188 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 20,000 1 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 30,270 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 30,000 31,575 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 20,000 20,700 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 45,000 35,100 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 100,000 94,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 35,000 37,275 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 91,696 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 20,000 21,700 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 30,000 32,475 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 40,000 42,611 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 30,000 30,525 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 30,000 33,600 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 30,000 31,463 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 75,000 79,575 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 250,000 239,010 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 80,000 86,540 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 80,000 82,463 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 130,000 135,613 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 158,000 174,590 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,600 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 15,300 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 57,819 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 20,000 20,450 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 100,000 110,500 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 15,000 15,750 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 85,000 92,650 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 16,013 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 30,000 32,860 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 35,000 37,888 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 98,160 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 140,000 156,423 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 21,400 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 16,200 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 5,000 5,344 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 55,186 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 44,102 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 10,000 10,091 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 128,000 129,259 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,700 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 31,800 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 17,437 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,288 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 70,000 105,999 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 70,000 75,163 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,244 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 8,317 Williams Partners LP sr. unsec. notes 5.4s, 2044 15,000 15,323 Williams Partners LP sr. unsec. notes 4.3s, 2024 15,000 15,030 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 15,000 15,375 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 55,000 58,850 Financials (5.6%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 140,000 140,186 Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes 1.819s, 2014 (United Kingdom) 50,000 50,051 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 214,818 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 115,673 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 97,364 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 39,069 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 26,438 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 30,125 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 23,775 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 35,775 American Express Co. sr. unsec. notes 7s, 2018 83,000 98,444 American Express Co. sr. unsec. notes 6.15s, 2017 49,000 56,479 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 76,000 99,845 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 170,497 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 130,000 139,087 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 50,000 49,980 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 135,000 160,691 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 85,000 89,356 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 128,000 127,760 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 128,000 132,562 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 105,000 106,941 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 130,000 128,677 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 95,000 94,525 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 22,000 26,189 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 41,283 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 29,000 27,673 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 136,000 137,663 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 140,000 139,782 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 40,000 40,929 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 75,000 76,969 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 65,000 69,879 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 16,013 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 95,000 97,755 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 15,000 15,019 CIT Group, Inc. sr. unsec. notes 5s, 2023 20,000 20,450 CIT Group, Inc. sr. unsec. notes 5s, 2022 35,000 36,313 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 30,000 32,175 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 25,000 26,875 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 15,000 15,164 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 55,938 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 37,713 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 3,000 3,822 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 130,000 140,404 Citigroup, Inc. sub. notes 5s, 2014 71,000 72,375 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 25,000 21,125 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 116,000 122,981 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 25,000 26,000 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 50,000 62,101 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 128,000 145,712 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 65,154 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 65,000 70,688 EPR Properties unsec. notes 5 1/4s, 2023 (R) 65,000 65,832 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 20,000 18,400 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 135,000 138,127 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 135,000 148,500 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 205,000 263,575 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 5,000 4,893 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 129,000 143,993 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 95,000 115,747 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 205,564 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 130,000 130,864 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 27,322 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 35,000 39,045 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 40,000 41,492 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 70,000 66,899 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 70,000 68,619 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 66,733 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 40,000 42,700 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 100,000 103,875 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 170,373 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 60,000 63,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 35,000 35,525 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 235,000 248,607 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 11,050 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 30,000 31,725 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 58,000 60,030 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 25,000 28,219 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 90,000 101,700 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 130,000 131,787 LBG Capital No. 1 PLC 144A bank guaranty unsec. sub. bonds 7 7/8s, 2020 (United Kingdom) 200,000 217,100 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 95,000 98,974 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 125,000 138,750 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 100,000 114,255 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 25,000 25,125 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 35,000 36,123 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 270,000 301,962 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 130,000 145,790 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 75,000 75,323 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 98,000 106,950 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 20,000 21,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 45,000 48,150 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 20,000 20,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 10,000 10,050 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 15,000 14,138 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 25,861 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 58,525 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 25,000 26,625 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 15,000 15,919 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 25,000 26,625 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 26,438 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 91,868 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 25,000 27,688 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 30,000 30,825 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 63,000 66,190 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 65,000 71,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 39,850 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 27,313 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 30,000 36,600 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 71,000 73,041 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 25,000 24,844 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 25,000 26,185 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 130,000 130,846 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 115,000 119,540 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 30,000 30,719 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 115,000 118,195 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 22,453 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 106,208 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 24,213 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 10,000 10,109 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 118,000 116,344 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 29,438 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 10,000 11,075 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 15,000 15,263 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.233s, 2037 75,000 61,859 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 90,000 83,974 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 5,000 5,475 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 53,421 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 100,000 114,577 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 300,000 297,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 416,500 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,727 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 25,000 24,938 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 128,000 131,063 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,592 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 88,968 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 24,000 24,146 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 30,000 29,988 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 55,000 58,919 Health care (1.6%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 80,000 76,899 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 116,000 116,367 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 35,000 36,531 Actavis Inc. sr. unsec. unsub. notes 4 5/8s, 2042 35,000 33,241 Actavis Inc. sr. unsec. unsub. notes 3 1/4s, 2022 30,000 28,866 Actavis Inc. sr. unsec. unsub. notes 1 7/8s, 2017 5,000 4,988 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 48,827 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 128,571 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 130,000 132,548 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 35,000 36,400 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 89,176 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 130,000 149,450 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 37,800 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 30,000 31,125 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 25,000 26,563 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 48,465 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 30,000 30,900 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 15,000 15,206 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 5,000 5,269 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 15,000 16,481 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 5,000 5,125 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 5,000 5,225 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 86,411 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 15,000 15,394 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 23,000 24,581 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 37,713 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 20,000 20,075 HCA, Inc. sr. notes 6 1/2s, 2020 135,000 151,200 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 10,000 11,425 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 65,000 70,688 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 20,000 20,400 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 35,000 37,363 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 21,050 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 15,000 15,769 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 30,000 33,375 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 45,000 46,350 Johnson & Johnson sr. unsec. notes 5.15s, 2018 81,000 92,454 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 80,000 92,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 20,000 23,250 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 112,000 109,513 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,125 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 37,975 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 10,000 10,103 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 25,000 27,250 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 25,000 24,469 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 45,000 48,713 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 17,709 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 10,000 10,675 Service Corp. International/US sr. notes 7s, 2019 20,000 21,175 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 105,000 114,188 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 30,000 30,375 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 36,785 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 37,319 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 15,000 14,663 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 30,000 28,950 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 50,000 55,188 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 5,000 5,038 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 40,000 42,800 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 50,000 51,390 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 30,000 33,300 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 58,000 66,750 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 116,038 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 90,000 81,605 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 90,000 84,862 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,413 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 21,250 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,413 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,288 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 40,000 44,000 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 25,000 26,250 Technology (1.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 25,000 26,344 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 40,000 35,590 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 25,000 23,188 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 70,000 69,475 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 142,766 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 59,000 59,120 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 130,000 129,962 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 21,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 17,000 17,783 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 50,000 59,500 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 25,000 28,531 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 55,000 57,750 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 90,000 97,650 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 15,000 16,125 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 20,000 18,950 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 27,840 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 30,000 30,600 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 40,000 42,200 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,555 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 111,000 114,375 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 64,022 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 43,741 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 140,000 126,105 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 20,000 23,150 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 130,000 129,119 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,538 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 30,000 31,875 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 11,000 13,145 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 25,000 26,188 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 28,326 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 93,979 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 39,596 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 80,000 75,248 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 25,000 26,438 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 38,369 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 48,938 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 15,000 17,365 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,840 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 36,000 38,880 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 38,471 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 40,166 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 70,000 63,850 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 49,734 58,188 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 15,000 14,002 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 9,000 8,457 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 16,000 14,404 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 55,000 60,431 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 13,845 15,194 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 30,000 30,450 Utilities and power (1.7%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 100,619 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 55,000 62,700 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 15,000 14,381 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 28,489 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 15,298 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,385 Beaver Valley Funding Corp. sr. bonds 9s, 2017 5,000 5,292 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 72,151 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 63,000 68,828 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 10,000 10,500 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 5,000 5,050 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 10,000 11,320 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 28,000 33,980 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 83,000 100,677 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 43,029 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 55,000 59,400 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 97,666 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 70,000 88 El Paso, LLC company guaranty sr. notes 7s, 2017 120,000 135,400 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 37,433 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 150,000 153,000 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 20,000 25,369 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 60,000 71,024 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 290,000 292,175 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 39,000 41,048 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 79,000 83,246 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 25,000 28,594 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 33,985 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 27,060 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 80,000 79,313 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 55,000 63,525 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 20,000 21,600 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 10,000 11,225 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 54,000 52,377 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 8,000 7,976 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 45,000 45,900 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 10,225 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 54,866 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 39,190 Kansas Gas and Electric Co. bonds 5.647s, 2021 11,612 12,447 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 80,000 79,636 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 59,000 59,000 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 46,652 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 50,000 62,240 Nevada Power Co. mtge. notes 7 1/8s, 2019 40,000 48,869 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 25,000 28,801 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 132,000 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 75,000 70,013 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 25,000 26,193 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 40,000 47,242 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 76,000 82,483 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 108,872 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 40,754 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 29,415 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 98,000 100,450 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 30,000 31,125 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 25,188 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 30,000 27,900 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,323 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 25,000 19,188 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 30,000 31,080 Union Electric Co. sr. notes 6.4s, 2017 50,000 57,289 West Penn Power Co. 144A sr. bonds 5.95s, 2017 25,000 28,429 Total corporate bonds and notes (cost $39,936,622) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $949,334 $1,073,091 3s, TBA, April 1, 2044 3,000,000 2,950,078 U.S. Government Agency Mortgage Obligations (13.5%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, April 1, 2044 4,000,000 4,459,375 4 1/2s, TBA, May 1, 2044 1,000,000 1,063,477 4 1/2s, TBA, April 1, 2044 1,000,000 1,066,875 4s, TBA, May 1, 2044 8,000,000 8,286,875 4s, TBA, April 1, 2044 8,000,000 8,315,625 3 1/2s, TBA, April 1, 2029 3,000,000 3,144,141 Total U.S. government and agency mortgage obligations (cost $30,323,007) MORTGAGE-BACKED SECURITIES (3.3%) (a) Principal amount Value Agency collateralized mortgage obligations (0.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.169s, 2037 $25,773 $37,220 IFB Ser. 3072, Class SM, 23.228s, 2035 31,356 44,552 IFB Ser. 3072, Class SB, 23.082s, 2035 29,055 40,996 IFB Ser. 3249, Class PS, 21.764s, 2036 29,588 40,071 IFB Ser. 3065, Class DC, 19.395s, 2035 53,389 75,469 IFB Ser. 2990, Class LB, 16.55s, 2034 48,327 63,040 IFB Ser. 310, Class S4, IO, 5.795s, 2043 98,560 24,677 IFB Ser. 311, Class S1, IO, 5.795s, 2043 245,393 53,988 IFB Ser. 308, Class S1, IO, 5.795s, 2043 182,779 44,364 IFB Ser. 314, Class AS, IO, 5.735s, 2043 217,547 47,305 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 24.001s, 2036 44,711 68,371 IFB Ser. 05-45, Class DA, 23.854s, 2035 58,748 87,449 IFB Ser. 07-53, Class SP, 23.634s, 2037 39,355 57,835 IFB Ser. 05-75, Class GS, 19.787s, 2035 21,381 28,466 Ser. 06-46, Class OC, PO, zero %, 2036 16,353 14,187 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 176,044 33,899 IFB Ser. 10-56, Class SC, IO, 6.343s, 2040 217,357 41,074 IFB Ser. 13-129, Class CS, IO, 5.993s, 2042 227,950 38,957 Ser. 10-9, Class UI, IO, 5s, 2040 206,235 44,417 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 663,669 98,628 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 769,724 120,993 Commercial mortgage-backed securities (2.0%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.611s, 2049 5,423 5,436 FRB Ser. 07-3, Class A3, 5.598s, 2049 114,287 114,187 Ser. 06-6, Class AJ, 5.421s, 2045 144,000 144,141 Ser. 06-5, Class A3, 5.39s, 2047 58,000 58,979 Ser. 07-1, Class XW, IO, 0.316s, 2049 1,025,707 7,889 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.848s, 2042 485,092 1,063 Ser. 07-5, Class XW, IO, 0.42s, 2051 2,010,513 20,547 Ser. 02-PB2, Class XC, IO, 0.205s, 2035 155,999 79 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-5, Class XC, IO, 0.71s, 2041 1,199,926 3,500 Bear Stearns Commercial Mortgage Securities Trust Ser. 04-PR3I, Class X1, IO, 0.701s, 2041 82,344 242 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class X1, IO, 0.637s, 2038 1,318,413 20,910 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 43,000 43,783 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.534s, 2049 6,697,504 93,095 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.15s, 2049 6,937,910 56,891 Ser. 07-CD4, Class XW, IO, zero %, 2049 1,275,750 11,737 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 91,000 94,740 FRB Ser. 05-LP5, Class D, 5.086s, 2043 94,000 97,331 Ser. 14-UBS2, Class XA, IO, 1.609s, 2047 402,000 38,441 Ser. 14-CR16, Class XA, IO, 1.285s, 2047 690,000 55,987 COMM Mortgage Trust Ser. 06-C8, Class XS, IO, 0.509s, 2046 5,685,898 72,195 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 44,561 49,017 Ser. 02-CP3, Class AX, IO, 0.77s, 2035 61,872 732 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.022s, 2049 6,533,954 34,630 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 192,549 193,150 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.164s, 2033 32,846 292 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.905s, 2032 26,510 18,557 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.158s, 2045 21,747,439 50,945 Ser. 07-C1, Class XC, IO, 0.071s, 2049 8,596,995 56,904 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 74,000 75,709 GMAC Commercial Mortgage Securities, Inc. Trust FRB Ser. 04-C2, Class A4, 5.301s, 2038 26,914 27,193 Ser. 97-C1, Class X, IO, 1.082s, 2029 39,260 940 Ser. 05-C1, Class X1, IO, 0.575s, 2043 2,141,117 10,667 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 55,000 52,344 FRB Ser. 05-GG3, Class D, 4.986s, 2042 43,000 43,329 FRB Ser. 05-GG3, Class B, 4.894s, 2042 157,000 160,925 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 (F) 1,933 1,940 Ser. 05-GG4, Class B, 4.841s, 2039 190,000 191,349 Ser. 13-GC10, Class AS, 3.279s, 2046 42,000 40,146 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 4,824 4,848 Ser. 06-GG8, Class X, IO, 0.566s, 2039 9,091,983 155,473 Ser. 06-GG6, Class XC, IO, 0.037s, 2038 1,464,033 1,142 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 (F) 38,500 39,171 FRB Ser. 06-LDP7, Class B, 5.845s, 2045 107,000 95,209 FRB Ser. 04-CB9, Class B, 5.71s, 2041 61,000 61,903 Ser. 06-LDP8, Class B, 5.52s, 2045 36,000 35,953 FRB Ser. 13-C10, Class D, 4.16s, 2047 76,000 66,976 Ser. 06-LDP8, Class X, IO, 0.543s, 2045 1,554,639 18,161 Ser. 07-LDPX, Class X, IO, 0.305s, 2049 4,070,370 37,211 JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 05-CB12, Class X1, IO, 0.34s, 2037 2,051,197 7,626 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 5,351 5,378 Ser. 99-C1, Class G, 6.41s, 2031 37,135 38,452 Ser. 98-C4, Class H, 5.6s, 2035 50,000 52,543 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 73,210 75,710 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C4, Class H, 6s, 2036 100,000 102,440 Ser. 06-C6, Class XCL, IO, 0.681s, 2039 8,278,786 133,081 Ser. 06-C7, Class XCL, IO, 0.635s, 2038 1,958,612 29,734 Ser. 06-C7, Class XW, IO, 0.635s, 2038 1,110,058 17,054 Ser. 05-C5, Class XCL, IO, 0.46s, 2040 3,402,034 24,706 Ser. 05-C2, Class XCL, IO, 0.315s, 2040 2,287,891 5,283 Ser. 05-C7, Class XCL, IO, 0.206s, 2040 2,693,724 8,178 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.841s, 2050 92,555 94,941 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.942s, 2039 569,438 1,216 Ser. 05-MCP1, Class XC, IO, 0.606s, 2043 2,087,404 11,057 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.311s, 2045 350,736 30,584 Ser. 05-C3, Class X, IO, 5.226s, 2044 91,747 6,331 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.419s, 2046 72,000 69,446 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 100,000 88,540 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 52,923 53,483 FRB Ser. 07-HQ12, Class A2, 5.577s, 2049 42,658 42,701 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.183s, 2049 37,000 37,273 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 97,722 97,726 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.959s, 2049 50,000 52,110 Ser. 12-C4, Class XA, IO, 1.874s, 2045 365,565 40,259 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.307s, 2046 1,413,666 17,105 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.318s, 2042 2,692,419 7,243 Ser. 06-C26, Class XC, IO, 0.047s, 2045 1,399,932 2,338 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 100,000 88,645 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.466s, 2044 132,000 134,891 Ser. 14-C19, Class D, 4.306s, 2047 47,000 39,948 Ser. 13-C12, Class XA, IO, 1.515s, 2048 1,063,109 93,206 Residential mortgage-backed securities (non-agency) (0.7%) Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 40,000 35,280 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, zero %, 2037 50,684 31,221 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 232,352 209,582 FRB Ser. 05-51, Class 1A1, 0.477s, 2035 81,096 69,134 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.466s, 2035 115,635 99,805 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.929s, 2046 190,316 123,230 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.201s, 2046 110,879 98,682 FRB Ser. 06-AR3, Class A1B, 1.131s, 2046 50,926 41,530 FRB Ser. 05-AR13, Class A1C3, 0.644s, 2045 101,594 87,523 FRB Ser. 05-AR9, Class A1C3, 0.634s, 2045 114,584 103,126 FRB Ser. 05-AR15, Class A1B2, 0.564s, 2045 75,325 65,726 FRB Ser. 05-AR13, Class A1B3, 0.514s, 2045 193,707 172,399 FRB Ser. 05-AR15, Class A1B3, 0.494s, 2045 144,448 125,315 FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 100,000 71,437 Total mortgage-backed securities (cost $5,830,920) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $28,041 $21,325 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 40,000 37,000 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 414,000 403,236 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 259,377 197,127 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 805 323,685 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $155,000 169,144 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 135,000 133,650 Total foreign government and agency bonds and notes (cost $1,338,044) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 $151,836 $143,177 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 30,000 29,764 First Data Corp. bank term loan FRN 4.17s, 2018 99,303 99,480 First Data Corp. bank term loan FRN 4.155s, 2021 10,568 10,581 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 10,000 10,033 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 130,971 94,299 Total senior loans (cost $403,340) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 93 $91,855 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 1,430 39,039 M/I Homes, Inc. $2.438 pfd. 880 22,044 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 45 44,656 Total preferred stocks (cost $146,805) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 1,280 $27,520 United Technologies Corp. $3.75 cv. pfd. 400 26,628 Total convertible preferred stocks (cost $43,395) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $20,000 $28,175 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 20,000 21,600 Total convertible bonds and notes (cost $38,927) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $20,000 $20,552 Total municipal bonds and notes (cost $20,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 7,932 $— Total warrants (cost $1,586) $— SHORT-TERM INVESTMENTS (17.7%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 27,022,343 $27,022,343 Putnam Cash Collateral Pool, LLC 0.18% (d) 3,290,332 3,290,332 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.10%, August 21, 2014 (SEG)(SEGCCS) $3,352,000 3,351,237 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEG)(SEGCCS) 308,000 307,925 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 333,000 332,977 Total short-term investments (cost $34,304,464) TOTAL INVESTMENTS Total investments (cost $199,692,853) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $63,089,532) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $202,813 $194,823 $7,990 Australian Dollar Sell 4/16/14 202,813 202,425 (388) Canadian Dollar Sell 4/16/14 190,345 189,718 (627) Chilean Peso Buy 4/16/14 859 1,073 (214) Colombian Peso Buy 4/16/14 198,283 195,553 2,730 Euro Sell 6/18/14 3,090,534 3,087,992 (2,542) Singapore Dollar Sell 5/21/14 311,877 307,631 (4,246) Swiss Franc Sell 6/18/14 215,619 214,670 (949) Barclays Bank PLC Australian Dollar Buy 4/16/14 205,963 198,509 7,454 Australian Dollar Sell 4/16/14 205,963 192,854 (13,109) British Pound Sell 6/18/14 2,876,672 2,879,693 3,021 Canadian Dollar Buy 4/16/14 386,478 391,590 (5,112) Canadian Dollar Sell 4/16/14 386,478 399,281 12,803 Euro Sell 6/18/14 517,523 519,579 2,056 Hong Kong Dollar Sell 5/21/14 411,033 410,593 (440) Japanese Yen Sell 5/21/14 297,876 304,214 6,338 Mexican Peso Buy 4/16/14 120,883 119,628 1,255 Mexican Peso Buy 7/17/14 191,717 191,254 463 New Zealand Dollar Buy 4/16/14 393,290 389,315 3,975 Norwegian Krone Sell 6/18/14 195,283 199,942 4,659 Singapore Dollar Buy 5/21/14 52,072 51,365 707 South African Rand Sell 4/16/14 119,045 114,992 (4,053) Swedish Krona Buy 6/18/14 4,784 8,628 (3,844) Swiss Franc Sell 6/18/14 731,634 728,172 (3,462) Citibank, N.A. Australian Dollar Buy 4/16/14 202,813 194,832 7,981 Australian Dollar Sell 4/16/14 202,813 199,600 (3,213) Brazilian Real Buy 4/2/14 123,182 114,245 8,937 Brazilian Real Sell 4/2/14 123,182 115,188 (7,994) British Pound Buy 6/18/14 2,606,917 2,609,676 (2,759) Canadian Dollar Sell 4/16/14 504,573 524,177 19,604 Chilean Peso Sell 4/16/14 113,967 110,734 (3,233) Danish Krone Sell 6/18/14 192,557 191,862 (695) Euro Sell 6/18/14 2,269,000 2,266,726 (2,274) Japanese Yen Sell 5/21/14 1,613,863 1,633,263 19,400 New Zealand Dollar Buy 4/16/14 391,643 388,353 3,290 Norwegian Krone Sell 6/18/14 179,747 180,345 598 Swiss Franc Sell 6/18/14 423,881 422,081 (1,800) Credit Suisse International Australian Dollar Buy 4/16/14 202,627 195,536 7,091 Australian Dollar Sell 4/16/14 202,627 190,859 (11,768) British Pound Sell 6/18/14 976,885 978,742 1,857 Canadian Dollar Sell 4/16/14 375,627 380,176 4,549 Euro Buy 6/18/14 406,910 406,696 214 Indian Rupee Buy 5/21/14 117,098 107,367 9,731 Japanese Yen Sell 5/21/14 1,076,144 1,090,800 14,656 Mexican Peso Buy 4/16/14 100,255 99,176 1,079 Mexican Peso Sell 4/16/14 100,255 97,273 (2,982) New Zealand Dollar Buy 4/16/14 178,572 172,074 6,498 Norwegian Krone Sell 6/18/14 27,858 25,924 (1,934) Singapore Dollar Sell 5/21/14 98,500 97,165 (1,335) South African Rand Buy 4/16/14 121,898 117,317 4,581 South African Rand Sell 4/16/14 121,898 112,933 (8,965) South Korean Won Sell 5/21/14 1,748 1,914 166 Swedish Krona Buy 6/18/14 193,715 199,549 (5,834) Swiss Franc Sell 6/18/14 1,005,769 1,001,352 (4,417) Deutsche Bank AG Australian Dollar Buy 4/16/14 201,145 198,250 2,895 British Pound Sell 6/18/14 198,276 199,665 1,389 Canadian Dollar Sell 4/16/14 182,659 190,638 7,979 Euro Sell 6/18/14 510,773 512,684 1,911 Japanese Yen Sell 5/21/14 97,686 99,009 1,323 New Zealand Dollar Buy 4/16/14 197,035 193,860 3,175 Norwegian Krone Sell 6/18/14 177,700 177,421 (279) Swedish Krona Buy 6/18/14 197,388 199,349 (1,961) Swiss Franc Sell 6/18/14 427,277 425,136 (2,141) Goldman Sachs International Australian Dollar Buy 4/16/14 6,208 2,491 3,717 British Pound Sell 6/18/14 392,887 392,485 (402) Canadian Dollar Sell 4/16/14 211,053 218,292 7,239 Euro Buy 6/18/14 399,471 400,343 (872) Japanese Yen Sell 5/21/14 422,627 426,779 4,152 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 118,871 114,623 4,248 Australian Dollar Sell 4/16/14 118,871 114,078 (4,793) British Pound Sell 6/18/14 2,471,122 2,472,962 1,840 Canadian Dollar Buy 4/16/14 389,191 390,031 (840) Canadian Dollar Sell 4/16/14 389,191 395,362 6,171 Euro Sell 6/18/14 291,201 290,988 (213) Japanese Yen Sell 5/21/14 957,981 971,156 13,175 Swedish Krona Buy 6/18/14 193,993 194,628 (635) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 192,621 184,740 (7,881) British Pound Sell 6/18/14 1,052,031 1,053,229 1,198 Canadian Dollar Sell 4/16/14 288,276 289,506 1,230 Euro Sell 6/18/14 556,506 553,815 (2,691) Hungarian Forint Sell 6/18/14 117,232 115,581 (1,651) Indian Rupee Buy 5/21/14 120,106 115,047 5,059 Mexican Peso Buy 4/16/14 92,596 91,884 712 New Taiwan Dollar Sell 5/21/14 116,309 116,641 332 New Zealand Dollar Buy 4/16/14 202,236 194,965 7,271 Norwegian Krone Sell 6/18/14 179,714 179,833 119 Singapore Dollar Sell 5/21/14 50,244 49,565 (679) Swedish Krona Sell 6/18/14 331,366 331,236 (130) Swiss Franc Sell 6/18/14 211,771 210,848 (923) Thai Baht Sell 5/21/14 192,113 191,704 (409) Royal Bank of Scotland PLC (The) British Pound Sell 6/18/14 4,702,148 4,707,404 5,256 Canadian Dollar Buy 4/16/14 577,185 576,293 892 Canadian Dollar Sell 4/16/14 577,185 584,364 7,179 Euro Buy 6/18/14 196,843 196,718 125 Euro Sell 6/18/14 196,843 198,967 2,124 Japanese Yen Sell 5/21/14 23,502 23,822 320 Mexican Peso Buy 4/16/14 193,081 191,225 1,856 Mexican Peso Sell 4/16/14 193,081 192,579 (502) State Street Bank and Trust Co. Australian Dollar Sell 4/16/14 913,537 876,460 (37,077) Brazilian Real Buy 4/2/14 123,226 113,844 9,382 Brazilian Real Sell 4/2/14 123,226 115,258 (7,968) British Pound Sell 6/18/14 6,832 9,714 2,882 Canadian Dollar Sell 4/16/14 390,185 394,449 4,264 Euro Buy 6/18/14 489,835 491,995 (2,160) Japanese Yen Sell 5/21/14 185,009 187,049 2,040 Mexican Peso Buy 4/16/14 146,890 145,335 1,555 New Taiwan Dollar Sell 5/21/14 116,309 116,591 282 New Zealand Dollar Buy 4/16/14 398,231 391,278 6,953 Norwegian Krone Sell 6/18/14 31,070 31,153 83 Singapore Dollar Sell 5/21/14 152,162 150,120 (2,042) Swedish Krona Buy 6/18/14 3,148 5,632 (2,484) Swiss Franc Sell 6/18/14 123,825 123,291 (534) UBS AG Australian Dollar Sell 4/16/14 188,544 174,735 (13,809) British Pound Buy 6/18/14 5,407,278 5,411,611 (4,333) Canadian Dollar Sell 4/16/14 191,792 197,276 5,484 Euro Buy 6/18/14 4,187,153 4,184,028 3,125 Japanese Yen Sell 5/21/14 185,009 187,078 2,069 Mexican Peso Buy 4/16/14 100,255 98,968 1,287 Mexican Peso Sell 4/16/14 100,255 97,298 (2,957) Norwegian Krone Sell 6/18/14 177,700 177,406 (294) Singapore Dollar Sell 5/21/14 41,578 41,020 (558) South African Rand Buy 4/16/14 121,888 117,303 4,585 South African Rand Sell 4/16/14 121,888 113,650 (8,238) Swedish Krona Buy 6/18/14 193,993 194,642 (649) Swiss Franc Sell 6/18/14 228,522 227,458 (1,064) WestPac Banking Corp. Australian Dollar Buy 4/16/14 200,496 191,258 9,238 British Pound Sell 6/18/14 392,387 391,871 (516) Canadian Dollar Sell 4/16/14 296,143 306,643 10,500 Euro Sell 6/18/14 2,512,815 2,508,894 (3,921) Japanese Yen Sell 5/21/14 657,708 666,599 8,891 Total FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 133 $5,680,049 Jun-14 $(296,370) FTSE 100 Index (Short) 31 3,381,789 Jun-14 (42,599) MSCI EAFE Index Mini (Long) 87 8,243,250 Jun-14 204,711 OMXS 30 Index (Short) 40 835,252 Apr-14 (27,502) Russell 2000 Index Mini (Long) 41 4,799,050 Jun-14 (7,219) Russell 2000 Index Mini (Short) 17 1,989,850 Jun-14 28,781 S&P 500 Index (Long) 1 466,150 Jun-14 971 S&P 500 Index E-Mini (Long) 97 9,043,310 Jun-14 18,721 S&P 500 Index E-Mini (Short) 20 1,864,600 Jun-14 (9,580) S&P Mid Cap 400 Index E-Mini (Long) 24 3,299,760 Jun-14 9,072 S&P Mid Cap 400 Index E-Mini (Short) 21 2,887,290 Jun-14 (33,331) SGX MSCI Singapore Index (Short) 6 340,949 Apr-14 (9,664) SPI 200 Index (Long) 31 3,876,139 Jun-14 28,347 SPI 200 Index (Short) 6 750,220 Jun-14 (5,311) Tokyo Price Index (Short) 20 2,331,057 Jun-14 39,054 U.S. Treasury Bond 30 yr (Long) 12 1,598,625 Jun-14 22,477 U.S. Treasury Bond Ultra 30 yr (Long) 8 1,155,750 Jun-14 29,735 U.S. Treasury Note 2 yr (Long) 22 4,830,375 Jun-14 (5,667) U.S. Treasury Note 2 yr (Short) 26 5,708,625 Jun-14 6,451 U.S. Treasury Note 5 yr (Long) 59 7,018,234 Jun-14 (36,034) U.S. Treasury Note 10 yr (Long) 22 2,717,000 Jun-14 (10,978) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $38,821) (Unaudited) Counterparty Expiration Contract Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike price amount Value JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 $218,000 $37,457 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $9,395,742) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $1,000,000 4/10/14 $1,066,875 Federal National Mortgage Association, 4s, April 1, 2044 8,000,000 4/10/14 8,315,625 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $16,040,000 (E) $27,163 6/18/16 3 month USD-LIBOR-BBA 0.75% $11,472 7,880,000 (E) 51,216 6/18/19 3 month USD-LIBOR-BBA 2.00% 39,467 3,220,000 (E) 28,501 6/18/24 3 month USD-LIBOR-BBA 3.00% 11,408 210,000 (E) 443 6/18/44 3 month USD-LIBOR-BBA 3.75% 108 Total $107,323 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $18,669 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(8) 592,437 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (521) 4,232 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2 12,684 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7 100,017 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 119 246,424 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 88 120,861 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 43 21,141 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11 68,626 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 35 49,762 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 26 61,548 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (186) 11,146 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (28) 5,522 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (14) 5,522 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (14) 11,146 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (28) 29,042 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (72) 11,146 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (28) 285,178 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (251) 9,405 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 3 22,293 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (56) 79,947 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 66 Citibank, N.A. 47,498 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17 baskets 71 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 56,521 units 1,554 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (42,906) Credit Suisse International $399,055 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 225 Goldman Sachs International 10,267 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5) 46,089 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19) 46,089 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19) 12,215 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11) 159,145 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (73) 35,080 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (16) 23,957 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11) 236,813 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (208) 433,639 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (381) JPMorgan Chase Bank N.A. 54,332 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (25) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $273 $4,000 5/11/63 300 bp $220 CMBX NA BBB- Index BBB-/P 482 8,000 5/11/63 300 bp 376 CMBX NA BBB- Index BBB-/P 926 15,000 5/11/63 300 bp 726 CMBX NA BBB- Index BBB-/P 912 16,000 5/11/63 300 bp 699 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 1,219 11,000 5/11/63 300 bp 1,073 Credit Suisse International CMBX NA BBB- Index BBB-/P 19 1,000 5/11/63 300 bp 6 CMBX NA BBB- Index BBB-/P 62 8,000 5/11/63 300 bp (44) CMBX NA BBB- Index BBB-/P 93 8,000 5/11/63 300 bp (14) CMBX NA BBB- Index BBB-/P 796 10,000 5/11/63 300 bp 663 CMBX NA BBB- Index BBB-/P 1,469 13,000 5/11/63 300 bp 1,296 CMBX NA BBB- Index BBB-/P 1,007 13,000 5/11/63 300 bp 833 CMBX NA BBB- Index BBB-/P 855 13,000 5/11/63 300 bp 682 CMBX NA BBB- Index BBB-/P 1,118 14,000 5/11/63 300 bp 930 CMBX NA BBB- Index BBB-/P 426 14,000 5/11/63 300 bp 240 CMBX NA BBB- Index BBB-/P 215 14,000 5/11/63 300 bp 29 CMBX NA BBB- Index BBB-/P 247 14,000 5/11/63 300 bp 60 CMBX NA BBB- Index BBB-/P 1,093 15,000 5/11/63 300 bp 893 CMBX NA BBB- Index BBB-/P 1,686 22,000 5/11/63 300 bp 1,393 CMBX NA BBB- Index BBB-/P 1,108 27,000 5/11/63 300 bp 748 CMBX NA BB Index — (89) 17,000 5/11/63 (500 bp) 204 CMBX NA BB Index — (210) 12,000 5/11/63 (500 bp) (3) CMBX NA BB Index — (55) 6,000 5/11/63 (500 bp) 49 CMBX NA BB Index — (233) 12,000 5/11/63 (500 bp) (26) CMBX NA BBB- Index BBB-/P 526 11,000 5/11/63 300 bp 380 CMBX NA BBB- Index BBB-/P 309 13,000 5/11/63 300 bp 136 CMBX NA BBB- Index BBB-/P 605 14,000 5/11/63 300 bp 418 CMBX NA BBB- Index BBB-/P 1,811 17,000 5/11/63 300 bp 1,585 CMBX NA BBB- Index — (657) 14,000 1/17/47 (300 bp) (150) CMBX NA BBB- Index — (820) 14,000 1/17/47 (300 bp) (313) CMBX NA BBB- Index — (791) 14,000 1/17/47 (300 bp) (284) CMBX NA BBB- Index — (852) 14,000 1/17/47 (300 bp) (345) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 22 Index B+/P $(9,976) $140,000 6/20/19 500 bp $517 NA IG Series 22 Index BBB+/P (10,615) 750,000 6/20/19 100 bp 1,027 NA HY Series 22 Index B+/P (313,225) 4,410,000 6/20/19 500 bp 17,303 NA HY Series 22 Index B+/P (336,864) 4,768,000 6/20/19 500 bp 20,496 NA HY Series 22 Index B+/P (80,669) 1,120,000 6/20/19 500 bp 3,274 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $194,218,168. (b) The aggregate identified cost on a tax basis is $200,788,625, resulting in gross unrealized appreciation and depreciation of $26,766,624 and $2,030,619, respectively, or net unrealized appreciation of $24,736,005. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $18,951, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $32,144,304 $8,344,904 $13,479,770 $5,754 $27,022,343 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $3,290,332, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $3,249,643. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 200 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $44,817,245 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $76,101 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $6,516,600 $337,547 $2,916 Capital goods 6,287,366 521,576 — Communication services 4,122,557 183,737 — Conglomerates 2,026,404 78,738 — Consumer cyclicals 13,718,177 1,098,476 — Consumer staples 7,544,533 432,506 645 Energy 9,176,796 125,071 498 Financials 18,003,915 1,896,454 18,951 Health care 13,670,795 180,140 — Technology 17,507,198 828,008 — Transportation 2,352,967 310,860 — Utilities and power 3,185,293 174,764 — Total common stocks Convertible bonds and notes — 49,775 — Convertible preferred stocks 26,628 27,520 — Corporate bonds and notes — 42,147,055 1 Foreign government and agency bonds and notes — 1,285,167 — Mortgage-backed securities — 6,415,165 — Municipal bonds and notes — 20,552 — Preferred stocks 39,039 158,555 — Senior loans — 387,334 — U.S. government and agency mortgage obligations — 30,359,537 — Warrants — — — Short-term investments 27,022,343 7,282,471 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $115,395 $— Futures contracts (95,935) — — Written swap options outstanding — (37,457) — TBA sale commitments — (9,382,500) — Interest rate swap contracts — (44,868) — Total return swap contracts — 12,283 — Credit default contracts — 792,876 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $796,805 $3,929 Foreign exchange contracts 329,190 213,795 Equity contracts 386,178 474,482 Interest rate contracts 59,305 136,978 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Written swap option contracts (contract amount) $160,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $89,800,000 Centrally cleared interest rate swap contracts (notional) $26,400,000 OTC total return swap contracts (notional) $21,500,000 OTC credit default swap contracts (notional) $370,000 Centrally cleared credit defult rate swap contracts (notional) $12,100,000 Warrants (number of warrants) 8,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $3,741 $— $— $— $— $— $— $— $— $— $— $— $3,741 OTC Total return swap contracts*# — 400 — 56,538 225 — 57,163 OTC Credit default swap contracts*# — 2,839 — 2,839 Centrally cleared credit default swap contracts§ — — 53,895 — 53,895 Futures contracts§ — 205,185 — 205,185 Forward currency contracts# 10,720 42,731 — 59,810 50,422 18,672 15,108 25,434 15,921 — 17,752 27,441 16,550 28,629 329,190 Total Assets $10,720 $43,131 $57,636 $116,348 $53,486 $18,672 $15,108 $25,434 $15,921 $205,185 $17,752 $27,441 $16,550 $28,629 $652,013 Liabilities: Centrally cleared interest rate swap contracts§ — — 5,927 — 5,927 OTC Total return swap contracts*# — 1,206 — 42,906 — — 743 — 25 — 44,880 OTC Credit default swap contracts*# 572 146 — — 3,211 — 3,929 Centrally cleared credit default swap contracts§ — — 25,945 — 25,945 Futures contracts§ — 51,909 — 51,909 Forward currency contracts# 8,966 30,020 — 21,968 37,235 4,381 1,274 6,481 14,364 — 502 52,265 31,902 4,437 213,795 Written swap options# — 37,457 — 37,457 Total Liabilities $9,538 $31,372 $31,872 $64,874 $40,446 $4,381 $2,017 $6,481 $51,846 $51,909 $502 $52,265 $31,902 $4,437 $383,842 Total Financial and Derivative Net Assets $1,182 $11,759 $25,764 $51,474 $13,040 $14,291 $13,091 $18,953 $(35,925) $153,276 $17,250 $(24,824) $(15,352) $24,192 $268,171 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Net amount $1,182 $11,759 $25,764 $51,474 $13,040 $14,291 $13,091 $18,953 $(35,925) $153,276 $17,250 $(24,824) $(15,352) $24,192 $268,171 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
